Title: Oct. 24. Thursday.
From: Adams, John
To: 


       Visited the Church at Valenciennes. Saw a notre Dame De Hall. She appears pregnant. A Collection of Portraits ancient and modern, and a Picture of the Virgin Mary in the Air, sending by Angels a Cord round the City with an Inscription importing, Valenciennes surrounded with a Cord by the blessed Virgin, and saved from the Plague Anno 1008.
       Dined at Cambray, visited the Cathedral, saw the Tomb of Fenelon, his Statue, Picture &c. Saw the Chapter where the Chanoines meet twice a Week, and saw also the Room where are the Portraits of all the Archbishops and Bishops ancient and Modern, and Fenelon among the rest. There is also in this Church a curious Piece of Clock Work, which represents the whole Proscess with Jesus Christ like that in the 7 Chappells of Mount Calvare.—Lodged at Peronne.
      